Citation Nr: 1141456	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  09-13 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a chronic back disorder.

2.  Entitlement to an initial compensable disability rating for service-connected bilateral pes planus.

3.  Entitlement to an initial disability rating in excess of 10 percent for service-connected right knee degenerative joint disease.

4.   Entitlement to an initial disability rating in excess of 10 percent for service-connected left knee degenerative joint disease.

5.  Entitlement to an initial disability rating in excess of 10 percent for service-connected left shoulder disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to September 2006.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the Veteran's claim for service connection for a chronic back disorder and granted service connection for bilateral pes planus, bilateral knee and left shoulder disorders.  The Veteran disagreed with the denial of service connection and the assigned disability ratings and perfected an appeal.  In May 2011, the Veteran and his representative presented testimony at a hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the Veteran's VA claims folder.

The issues of a chronic back disorder and right and left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's bilateral pes planus disability was manifested during the period between October 1, 2006, and June 23, 2010, by swelling and pain upon use.  

2.  Beginning June 24, 2010, the record evidence shows that the Veteran's bilateral pes planus disability was manifested by swelling, accentuated pain on motion and manipulation, without evidence of abnormal weight bearing or abnormal gait.

3.  The Veteran's left shoulder disability is manifested during the period between October 1, 2006, and June 23, 2010, by x-ray evidence of degenerative changes and range of motion limited at its worst to 130 degrees on flexion and abduction.

4.  Beginning June 24, 2010, the record evidence shows that the Veteran's left shoulder disability was manifested by x-ray evidence of degenerative changes, complaints of instability and flare-ups, crepitus, tenderness and pain at rest with weakness, and limitation of motion on flexion to 100 degrees and on abduction to 90 degrees.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent disability rating for service-connected pes planus, but no higher, have been met for the period from 1 October 2006 to 23 June 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2011).

2.  The criteria for a 30 percent disability rating for service-connected pes planus, but no higher, have been met for the period beginning 24 June 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2011).

3.  The criteria for an initial disability rating in excess of 10 percent for the left shoulder disability have not been met for the period prior to 24 June 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5201 (2011).

4.  The criteria for a disability rating of 20 percent, but no higher, for the service-connected left shoulder disability have been met beginning 24 June 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5201 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran, a retired Army combat medic, contends that his service-connected pes planus and left shoulder disabilities are worse than evaluated by VA and he seeks higher disability ratings for both.  The Board will first address preliminary matters and then render a decision on the issues on appeal.

Duties To Notify And To Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The record reveals that the Veteran was notified in a November 2006 letter from the RO of how VA determines a disability rating and an effective date.  The letter further informed the Veteran of the steps VA would take to assist him in developing his claim, including providing him with a medical examination and obtaining pertinent records from VA, military and other federal and state agencies, and from private medical or employment providers.  

The United States Court of Appeals for the Federal Circuit and the United States Court of Appeals for Veterans Claims (Court) have held, however, that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet.App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In this case, the Veteran's October 2006 claims for service connection for bilateral pes planus and a left shoulder disability were granted in the August 2007 rating decision.  Thus, the claims on appeal both arise from substantiated service connection claims and additional notice is therefore not required.  The Board observes that the Veteran has not contended, nor does the record indicate, that his claim has been prejudiced by a lack of notice.  See Goodwin at 137 [Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements].

The record further shows that VBA obtained the Veteran's service treatment records, VA treatment records and private medical records that were identified by the Veteran.  The Veteran received VA medical examinations in January 2007 and June 2010 that pertained to the Veteran's feet and shoulder disabilities.  

For those reasons, the Board finds that VBA satisfied the duties to assist and notify the Veteran.  The Board will proceed to a decision on the issues on appeal.

Entitlement to an initial compensable disability rating for service-connected bilateral pes planus.

The Veteran has been service-connected for bilateral pes planus, or flat feet.  The RO has evaluated the disability as noncompensable, or zero percent disabling, effective October 1, 2006, the day after the Veteran's discharge from active duty service was effective.  The Veteran, now a law enforcement officer, contends that his flat feet prevent him from long periods of standing or walking long distances, and he contends that the chronic bilateral foot pain is unaffected by wearing of orthotics.  He seeks a higher disability rating.  Similarly, the Veteran contends that his shoulder should be rated at a higher disability rating than the currently assigned 10 percent disability rating.  The Board will address each issue separately.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2011) and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 (2011).  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2011).

Pes planus

The Veteran's service-connected bilateral pes planus is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5276 [Flatfoot, acquired] (2011).  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 5276 is deemed by the Board to be the most appropriate primarily because it pertains specifically to the diagnosed disability in the Veteran's case (bilateral pes planus).  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and neither the Veteran nor his representative have requested that another diagnostic code be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 5276.

Bilateral acquired flatfoot is rated as follows:

A 10 percent disability rating is assigned for moderate symptoms: weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet.

A 30 percent rating is assigned for severe symptoms: objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities. 

A schedular maximum 50 percent rating is assigned for pronounced symptoms: marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  

See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2011).

The Veteran contends that his initial disability rating of 0 percent is not adequate.  

A review of the Veterans service treatment records show complaints of pain in both right and left heels, arch and plantar areas in 1991.  July and September 1991 treatment records show an assessment of "mild pes planus," and a November 1991 entry shows complaints of bilateral foot pain with arch supports providing only "slight relief."  An October 1995 podiatry consult report shows that the Veteran stated he had had orthotic supports for two years, but felt that they were no longer working.  A June 1996 report of medical history shows that the Veteran complained of bilateral foot pain for 5 years and that he wore arch supports for pes planus.  Results of an August 1999 x-ray report that the Veteran complained of increasing foot pain, but x-ray results showed a normal right foot.  2001 service treatment record entries show that the Veteran complained of tender and painful feet.  An August 2001 report states that the examiner observed bilateral pes planus.  

The record includes two VA medical examiner's reports.  The first, dated January 2007, indicates that the examiner observed swelling in the foot arch, but noted that there was no objective evidence of abnormal weight bearing, tenderness, weakness, painful motion, or malalignment.  The examiner noted that the Veteran stated that he experienced pain when he jogged, experienced swelling around the ankles, and was able to stand 3-to-8 hours and walk 1-to-3 miles.  The examiner also noted that the Veteran wore orthotic inserts in his shoes and that they had "good" efficacy.  The examiner specifically found that there was no pain on manipulation.

The second VA examination is dated June 2010.  The examiner noted that the Veteran stated that his foot condition was getting progressively worse.  The Veteran stated that he experienced pain when standing, walking and at rest.  He reported that his feet felt fatigued when standing and walking, and he experienced weakness and lack of endurance in both feet when standing and walking. The Veteran described how he experienced swelling, redness and stiffness in his feet, and how he experienced flare-ups from 1-to-3 times per month, each lasting 1-to-2 days and resulting in reduced mobility.  The Veteran stated he was able to stand for periods of 15-to-30 minutes and he was able to walk more than a 1/4 mile, but less than a mile.  The examiner observed no evidence of swelling, instability, weakness or abnormal weight bearing, but did observe pain on motion and manipulation.  The examiner noted the Veteran had a normal gait and that the disability impacted the Veteran with decreased mobility and gave him problems when lifting.  He also had difficulty reaching, lack of stamina, weakness, fatigue, decreased strength and pain which resulted in different duties being assigned and increased absenteeism.  The Veteran missed less than one week of work during the previous twelve months.  The Veteran used corrective shoes, an orthotic insert and a cane with fair results.

At the May 2011 hearing, the Veteran testified that his work in law enforcement involved a lot of time on his feet, but that his employer had made accommodations by putting him in a school where he could limit his time on his feet.  See May 2011 hearing transcript at pages 8-9.  He testified that his feet have pain throughout each foot, and especially toward the ball of his feet, and that his orthotic inserts helped his arch but did not alleviate the pain.  See May 2011 hearing transcript at page 13.  The Board observes that the Veteran served as a combat medic and that he has medical training and experience with disorders such as foot and shoulder problems.  He is certainly competent to provide an assessment of the symptoms he experienced.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

A November 25, 2008, report by Dr. D.S., M.D., indicates that the Veteran complained of bilateral foot pain that was "constant, sharp, dull, ache, throbbing [and] popping."  The report notes that the Veteran self-treated with rest and ice on the feet, something he also testified to at the May 2011 hearing.  See for example, May 2011 hearing transcript at pages 3-4, 8-9.  The examiner noted that the Veteran stated that the pain was located on the "plantar aspect of both feet" particularly "from the mid arch distalward."  The examiner noted the Veteran had "off the shelf type orthotics/inserts on many occasions without much success."  The examiner reported that the Veteran had "mild pes planus bilaterally," with "no specific area of tenderness or swelling."  The examiner noted that an x-ray evaluation of the feet were "fairly normal with no significant arthritic changes and no fractures seen."  The examiner characterized the x-rays as "essentially normal bilateral foot x-rays."  The examiner recommended custom orthotics be constructed as a plan of treatment.

As noted above, a 10 percent disability rating is assigned for moderate symptoms including pain on manipulation and use of the feet, and a 30 percent rating is assigned for severe symptoms including pain on manipulation and use accentuated and indication of swelling on use.  The medical evidence from the January 2007 examiner's report indicates that the Veteran did not exhibit pain on manipulation, but it did state that he experienced pain and swelling on use.  The January 2007 examiner also noted swelling at the arches.  The medical evidence in the November 2008 examiner's report includes the Veteran's report of bilateral pain upon use and the examiner assessed the disability as mild.  For VA purposes, mild pes planus where the symptoms are relieved by a built-up shoe or arch support warrants a noncompensable evaluation.  Although the private examiner assessed the condition as mild, the Board finds that the severity of the Veteran's pes planus from the effective date of service connection more nearly approximates the criteria for a 10 percent evaluation.  While pain on manipulation was not shown and the Veteran reported that his orthotic inserts had "good" efficacy, he still experienced swelling on walking and pain on use.  This more nearly approximates the criteria for moderate pes planus.  A higher rating for severe pes planus is not warranted however as the evidence did not show symptoms such as marked deformity, pain on manipulation and use accentuated or characteristic callosities.  The 2007 examiner found there was no pain on motion and no deformity.  The Board, however, has considered the Veteran's credible, competent and probative reports of pain on use in assigning the 10 percent evaluation.  The Board further finds, however, that the Veteran did not describe pain on use that would be considered accentuated.  Neither the Veteran nor the examiner reported that he had callosities.  Although there was an indication of swelling on use, this symptom was considered in determining that the Veteran's disability was moderate in degree. Therefore, the Board finds that the criteria for a 30 percent rating based on severe symptoms are not approximated.  

Moreover, the evidence did not show pronounced pes planus as the Veteran did not have symptoms of marked pronation, extreme tenderness of the plantar surfaces of the feet, or marked inward displacement and severe spasm of the tendo achillis on manipulation that was not improved by orthotics.  Instead, the 2007 examiner found that there was no evidence of tenderness, abnormal weight bearing, or pronation.  In addition, spasms were not noted and the Veteran reported that the orthotics provided "good" efficacy.  

The June 24, 2010, VA examination report, however, includes the Veteran's statement that his condition was worse and that he now experienced pain when standing, walking and at rest, and that he experienced swelling, redness and stiffness in his feet, with flare-ups occurring several times each month that resulted in reduced mobility.  He also reported that he had weakness and lack of endurance in both feet when standing and walking.  In addition, the examiner objectively reported pain on manipulation and use.  The examiner also indicated that the disability had significant effects on the Veteran's employment in terms of decreased mobility, problems when lifting, difficulty reaching, lack of stamina, weakness, fatigue, decreased strength and pain which resulted in the assignment of different duties and increased absenteeism.  Furthermore, the Veteran now reported only fair results from his corrective shoes and orthotic inserts.  At the May 2011 hearing, the Veteran testified that he had a reduced ability to stand and walk because of the foot pain he experienced.  The Board finds that as of the date of this examination report, the evidence shows that the criteria for a 30 percent rating are approximated.  The examination report and the Veteran's testimony in 2011 show that the Veteran now continually has foot pain from use in addition to swelling.  Moreover, it is noted that the pes planus resulted in significant effects on his employment including decreased mobility, difficulty reaching, lack of stamina, weakness, fatigue, and decreased strength.  This, along with the flare-ups resulting in reduced mobility, indicates that he has accentuated pain on use.  These limitations along with the reports of swelling further support a finding that the disorder more nearly approximates a severe disability, and therefore a 30 percent rating is warranted.  Since this examination report is the first indication of a worsening of the disability to the extent of severe, the Board finds that staged ratings of 10 percent prior to June 24, 2010, and 30 percent thereafter are warranted.  
For the period since June 24, 2010, there is no evidence that the Veteran's bilateral pes planus disability manifested pronounced symptoms such as marked pronation, extreme tenderness of plantar surfaces, marked inward displacement and severe spasm of the tendo achillis on manipulation.  The evidence instead shows that the Veteran is able to maintain his job that requires "a lot" of time on his feet, and the tenderness noted by the June 2010 examiner was not characterized as "extreme."  In addition, the examiner found that there was no pronation or other deformity.  For those reasons, the Board finds that award of a higher disability rating than that already granted is not supported by the medical evidence of record.

Left shoulder

The Veteran seeks a higher disability rating for his service-connected left shoulder disability.  The RO awarded an initial 10 percent disability rating under the criteria of 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5201 (2011), effective from October 1, 2006.  VA regulations direct that evaluation of joints be determined by evidence showing whether a veteran has limitation in movement of the joint unless there is x-ray evidence of degenerative, or arthritic, changes to the joint.  With such x-ray evidence of degenerative changes, award of a 10 percent disability rating is appropriate even if the 10 percent criteria provided under the diagnostic code for limitation of movement are not met.  In this case, Diagnostic Code 5003 provides for award of the 10 percent disability rating for x-ray evidence of degenerative changes, and Diagnostic Code 5201 [Arm, limitation of motion of] provides the criteria for the range of motion of a shoulder joint.  

The medical evidence includes x-ray evidence of "cystic degenerative changes" at the rotator cuff, and "degenerative changes noted of the AC joint."  There is no evidence in the record that the Veteran's left shoulder injury manifests ankylosis.  Because there is no ankylosis evidenced in the record, Diagnostic Code 5200 [scapulohumeral articulation, ankylosis of] is not for application in this case.  Neither is there evidence of impairment of the Veteran's humerus, clavicle or scapula; accordingly, the Board finds that application of Diagnostic Codes 5202 and 5203 are also not for application.   Thus, the crucial examination is whether the evidence shows a limited range of motion that meets the criteria for a disability rating in excess of 10 percent provided in Diagnostic Code 5201.

As noted above, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2011) and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 (2011).  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).

A February 2009 report of Dr. M.B. and the June 2010 VA examiner's report indicate that the Veteran's dominant hand is his right hand.  Diagnostic Code 5201 provides for a 20 percent disability rating when a veteran's non-dominant or minor arm has arm motion limited to shoulder level.  A 20 percent disability rating is provided when a veteran's dominant arm motion is limited to midway between side and shoulder level.  A regulatory maximum 30 percent disability rating is provided when a veteran's dominant arm motion is limited to 25 degrees from his side.  Normal shoulder ranges of motion are shown at 38 C.F.R. § 4.71a, Plate I (2011): forward elevation (Flexion) to 180 degrees; abduction to 180 degrees; external rotation to 90 degrees; and, internal rotation to 90 degrees.

A review of the Veteran's service treatment records include December 2005 and February 2006 reports indicating that the Veteran complained of chronic pain in his left shoulder that may have been caused by weightlifting.  A March 17, 2006, report shows that the Veteran reported he had had pain since November 2005, and the examiner noted range of motion to include abduction of 0-to-90 degrees and flexion of 0-to-170 degrees.  A March 25, 2006, follow-up report shows that the examiner reviewed x-rays that revealed "mod[erate] arthritic" changes in the glenohumeral - acromioclavicular joint.  June 2006 service treatment record entries include a physical profile for a left shoulder injury and a report indicating left shoulder ASAD [arthroscopic subacromial decompression] had been performed.  The report further states that the Veteran continued to experience left shoulder pain upon motion.

The January 2007 VA examiner noted the Veteran's left shoulder range of motion was flexion and abduction to 180 degrees each, and external and internal rotation to 90 degrees each.  There was no additional limitation of motion on repetitive use.  The January 2007 VA examiner noted the Veteran's left shoulder disability was "post-rotator cuff repair with degenerative joint disease and normal range of motion."  There is no indication that the Veteran complained of flare-ups during the January 2007 examination although he did report having incapacitating episodes of arthritis one time per year for one to two weeks.  A February 2009 report of Dr. M.B. indicates that Veteran's left shoulder range of motion was abduction to 130 degrees, forward flexion to 130 degrees and internal rotation to "L1-2."  

The June 2010 VA examiner noted the Veteran's left shoulder range of motion was flexion to 100 degrees, abduction to 90 degrees, internal rotation to 70 degrees and external rotation to 29 degrees, with objective evidence of pain upon motion and repetitive motion, but without additional limitations of motion after three repetitions.  The examiner also found evidence of crepitus, tenderness, pain at rest, and weakness.  It was further noted that the Veteran's left shoulder impacted on his occupational activities with decreased manual dexterity, problems with lifting and carrying, difficulty reaching, lack of stamina, weakness or fatigue, and decreased strength.  

The Veteran told the June 2010 examiner he had moderate flare-ups that occurred every two-to-three weeks and lasted for a day or two.  The Veteran told the examiner that the flare-ups were brought on by increased activity and movement and that rest and lack of use of his left hand alleviated the effects of the flare-ups.  The Veteran also reported having pain, aches, decreased range of motion, stiffness, weakness, incoordination, decreased speed of joint motion, redness, swelling, and tenderness.    

In January 2007, normal range of motion was noted and in February 2009, the Veteran had flexion and abduction to 130 degrees.  There was no indication of any additional limitations due to pain or flare-ups.  As the Veteran had range of motion that was normal in January 2007 and to 130 degrees in February 2009, which is significantly greater than shoulder level, a higher rating pursuant to Diagnostic Code 5201 is not warranted.  As the Veteran reported experiencing incapacitating episodes during the 2007 examination, the Board has considered whether he is entitled to a rating in excess of 10 percent pursuant to Diagnostic Code 5003, which pertains to ratings for arthritis.  In order to warrant a 20 percent rating, X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations is required.  In this case, only one major joint is involved and therefore a higher rating cannot be assigned under this code provision.  See 38 C.F.R. § 4.45(f).

In June 2010, the range of motion was decreased to the point where the Veteran could raise his arm in flexion to just beyond shoulder height and could raise the arm in abduction to just shoulder height.  In addition, the examiner noted objective evidence of pain on motion and repetitive motion, and noted weakness and fatigueability of the Veteran's left shoulder.  In view of the medical evidence showing limited painful motion of the Veteran's minor side arm, the Board finds that the criteria for a 20 percent disability rating are approximated as of the June 24, 2010, VA examination.  The claim will be granted to that extent.  Prior to that date, as was discussed above, the Veteran's range of motion was insufficient to warrant a 20 percent or higher rating.  As June 24, 2010, is the first showing of evidence of limited motion that approximates the criteria for a 20 percent rating, staged ratings are warranted in this case.  

The Board has considered whether an increased disability rating is warranted for the Veteran's left shoulder disability based on functional loss due to pain, weakness, excess fatigability, incoordination and flare-ups, pursuant to 38 C.F.R. 
§§ 4.40, 4.45 and 4.59, and the Court's holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board is unable to identify any clinical findings that would warrant an increased evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59.  The record evidence reveals that no examiner found that there was additional loss of joint motion or joint function due to pain, fatigue, weakness or lack of endurance following repetitive use.  Although the Board recognizes that the Veteran experiences left shoulder pain, this alone does not serve to allow for the assignment of additional disability in excess of the 20 percent which had already been assigned.  Thus, assignment of a higher rating based on DeLuca factors is not warranted.

For those reasons, the Board finds that a disability rating in excess of the currently assigned 10 percent disability rating for the period between October 1, 2006 and June 23, 2010 are not met.  The Board also finds that the evidence does not meet the criteria for a disability rating in excess of 20 percent because there is no evidence that the Veteran's service-connected left shoulder limited arm flexion or abduction to 25 degrees from his side, even taking into account pain on use and flare-ups.  The Veteran's reported symptoms have been found credible, competent and probative, however, the evidence as a whole does not show that ratings in excess of 10 percent prior to June 24, 2010, and in excess of 20 percent thereafter are warranted.  

Extraschedular consideration

An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case includes factors such as marked interference with employment or frequent periods of hospitalization that render impracticable the application of the regular schedular standards. See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App, 111 (2008), the Court required that the Board complete a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

In this case, with respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service- connected left shoulder or bilateral pes planus disabilities.  While the record shows that the Veteran has complained of and has testified that he has difficulty performing his duties as a law enforcement officer because of his service-connected bilateral pes planus and left shoulder, these limitations are specifically contemplated under the schedular criteria discussed above.  The Veteran's reported symptoms, which were found competent, credible and probative were considered in assigning the above ratings.  Regarding pes planus, his symptoms and the reported severity have been fully considered in assigning the staged ratings as was discussed above in detail.  The symptoms pertaining to his left shoulder including tenderness, pain, weakness, stiffness, incoordination, swelling and moderate flare-ups, which result in painful limitation of motion and the appropriate ratings have been assigned based on the limitation of motion manifested over distinct periods of time.  

As the Veteran is employed and has not asserted an inability to work, the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities(TDIU) is not implicated.



ORDER

An increased disability rating of 10 percent is granted for service-connected bilateral pes planus from October 1, 2006, through June 23, 2010, subject to the law and regulations governing the payment of monetary benefits.

An increased disability rating of 30 percent for service-connected bilateral pes planus from June 24, 2010, is granted, subject to the law and regulations governing the payment of monetary benefits.

A disability rating in excess of 10 percent for service-connected left shoulder disability for the period from October 1, 2006, through June 23, 2010, is denied.

An increased disability rating of 20 percent for the service-connected left shoulder disability from is granted from June 24, 2010, subject to the law and regulations governing the payment of monetary benefits.


REMAND

Reasons for remand

Knees

The Veteran contends that his service-connected bilateral knee disabilities exceed the criteria for a 10 percent disability rating for each knee.  The Veteran has testified that he experiences frequent periods of locking and instability, and the medical examination reports in the record show that the examiners noted his continued reports of instability.  As noted above, the Veteran is not just a lay witness, but has training and much experience as a combat medic, thus the Board has found that his statements regarding the bilateral knee symptoms he experiences carry a greater probative value than a claimant who has no such medical training or experience.  Yet, despite the medical evidence in the record of knee instability, there is nothing in the examiner's report that indicates such instability was specifically tested or examined.  The reports simply and conclusively state "no" in the formulistic response to the examination template; there is no rationale or basis presented for the Board to determine whether the examiner conducted testing or other diagnostic inquiry to conclude the Veteran's knees did not present with instability.

The Court has held that once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Secretary's duty to make reasonable efforts to assist in obtaining evidence necessary to substantiate a claim for benefits pursuant to 38 U.S.C.A. § 5103A(a)(1) includes providing an examination that is adequate for rating purposes.  It is incumbent upon the rating official to ensure that a diagnosis or condition is described and supported in sufficient detail for evaluation purposes.  See 38 C.F.R. § 4.2 (2011).  If upon examination instability is found, the Board observes that it may be appropriate to apply different rating criteria to the Veteran's service-connected disability.  

Back

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), the VA must provide a VA medical examination in service connection claims when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  The degree of proof to satisfy the elements announced in McLendon is not substantial.

In this case, the Veteran has been diagnosed with May 2009 MRI evidence of "minimal degenerative change of the lumbar spine."   In addition, the Veteran has testified that he experiences chronic low back pain that is exacerbated after lifting heavy objects and that he experiences periods of debilitating back pain that can last for a week before subsiding.  See May 2011 hearing transcript at pages 7-8.   The Board notes that the Veteran is competent to report the symptoms he experiences and has limited medical training and long experience as a combat medic.  Thus, the Board finds that element (1) of McLendon is met.  The Board further observes that the Veteran's service treatment records show that he was injured in an automobile accident during service and sought treatment for back pain during service.  In addition, the Veteran has testified that he often treated his chronic back pain himself or was provided undocumented treatment by physicians or others in service.  See May 2011 hearing transcript at pages 3-4.  The Board therefore finds that element (2) is met.  The Veteran has testified that his low back pain symptoms persisted since the motor vehicle accident and have recently increased in severity.  The Board finds that his testimony is supported by the nature of his duties during service and the experience he has had as a medic.  For those reasons, the Board finds that McClendon element (3) is met.  Finally, the Veteran has been examined by two VA examiners, but neither has provided an opinion whether the symptoms the Veteran was experiencing have any connection with his active duty military service.  Such an opinion must be obtained.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (Once VA undertakes the effort to provide an examination, it must provide an adequate one).  

For those reasons, the Board must unfortunately remand the claim for a more thorough medical examination that specifically addresses the relative stability of the Veteran's service-connected bilateral knee disabilities and for an examination that provides an opinion regarding whether it is at least as likely as not that the Veteran's low back disorder was incurred during or aggravated in his active duty military service.

In addition, the Veteran should be asked to submit or identify any additional evidence that is pertinent to his claim and that is not already associated with his claims folder. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide records or provide access to records of medical treatment pertaining to his service-connected bilateral knee disabilities and his back disability since his discharge from active duty that are not already of record.  Any such records provided shall be included in the Veteran's VA claims folder.  If the Veteran sufficiently identifies potential sources of evidence, attempt to obtain those records provided that the Veteran completes and returns any necessary authorization forms.  Notice shall be provided to the Veteran pursuant to 38 C.F.R. § 3.159(e) regarding any such records that VBA is not able to obtain. 

2.  Following completion of the foregoing, provide the Veteran with a VA knee examination.  The Veteran's claims folder should be forwarded to the examiner and the examiner should indicate that a review of the folder was accomplished in the report.  Any appropriate studies and testing deemed necessary by the examiner should be conducted and the results should be included in the examination report. 

The examiner should report the extent and nature of the Veteran's bilateral knee disability.  The examiner should specifically indicate whether the Veteran has lateral instability, and, if so, whether it is slight, moderate or severe in nature.  If the examiner does not find lateral instability, the examiner should explain what testing was conducted in that regard.  The examiner should also conduct range of motion studies and indicate whether there is weakened movement, excess fatigability, incoordination or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss that is due to any weakened movement, excess fatigability, incoordination or pain to include on repetitive use or on flare-ups.

3.  After step one is complete, schedule the Veteran for a VA spine examination.  The Veteran's claims folder should be forwarded to the examiner and the examiner should indicate that a review of the folder was accomplished in the report.  Any appropriate studies and testing deemed necessary by the examiner should be conducted and the results should be included in the examination report.  The examiner should diagnose any back disability found to be manifested by the Veteran.  The examiner should provide an opinion whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed back disorder including degenerative disc disease began in or is related to his 20 years of active duty military service, including but not limited to a motor vehicle accident that occurred therein.  The examiner should provide a complete rationale for the opinion.  

4.  Ensure the above development has been properly completed and that the examination reports are complete and responsive, conduct any other development deemed warranted and then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, VBA should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


